Citation Nr: 0213551	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  01-02 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Entitlement to special monthly pension based on the need for 
the regular aid and attendance of another person or 
housebound status. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from March 1958 to September 
1961; July 1963 to July 1965; and October 1974 to May 1975.  
He was born in September 1940.

This appeal arises from September and December 2000 rating 
actions that denied special monthly pension based on the need 
for regular aid and attendance or at the housebound rate.  A 
Notice of Disagreement therewith was received in December 
2000.  A Statement of the Case (SOC) was issued in February 
2001, and a Substantive Appeal was received in March 2001.

In October 2001, the veteran testified at a hearing before a 
decision review officer at the RO; the transcript of that 
hearing is of record.  A Supplemental SOC (SSOC) was issued 
in April 2002.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2. The veteran's disabilities include spondylolisthesis of 
L5-S1 and stenosis at L3-4 and L4-5; shortness of breath; 
hypertension; a duodenal ulcer; and a psychiatric 
disorder.

3. The veteran's disabilities do not render him unable to 
care for most of his daily needs without requiring the 
regular aid and attendance of another person; he is 
neither bedridden nor a patient in a nursing home.

4. The veteran does not have a single disability ratable as 
100 percent disabling and is not housebound in fact. 

CONCLUSIONS OF LAW

1. The criteria for an award of special monthly pension based 
upon the need for regular aid and attendance of another 
person have not been met.  38 U.S.C.A. §§ 1502, 1521, 
5100, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.351, 3.352 (2001).

2. The requirements for entitlement to special monthly 
pension benefits based on housebound status have not been 
met.  38 U.S.C.A. §§ 1502, 1521, 5100, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.351(d) 
(2001).

   
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board of Veterans Appeals (Board) notes 
that, during the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West Supp. 2001).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions of 
the law, the VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (August  29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The VCAA and 
implementing regulations essentially eliminate the concept of 
a well-grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 
2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.102).  They also include an 
enhanced duty on the part of the VA to notify a claimant of 
the information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West Supp. 2001);  66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  
In addition, they define the obligation of the VA with 
respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

Having considered the record in light of the duties imposed 
by the VCAA and the implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim for special monthly pension based on the 
need for regular aid and attendance or at the housebound rate 
has been accomplished.

In the February 2001 SOC and the April 2002 SSOC, the veteran 
and his representative were furnished the pertinent laws and 
regulations governing this claim and the reasons for the 
denial.  Thus, the Board finds that they have been given 
sufficient notice of the information and evidence needed to 
substantiate the claim, and, as evidenced by the letters 
soliciting information and/or evidence (see, e.g., the RO 
letters of August 2000 and November 2001), have been afforded 
ample opportunities to submit such information and evidence.  
In the November 2001 letter, the RO not only informed the 
veteran and his representative of the notice and duty to 
assist provisions of the VCAA, but also what the evidence had 
to show to establish entitlement; what information and 
evidence the VA still needed from the veteran; what the 
veteran could do to help with his claim; when and where the 
veteran should send the information or evidence; and where 
the veteran could call if he had questions or needed 
assistance with his claim.  In addition, the July 2001 RO 
letter informed the veteran that the VA would make reasonable 
efforts to help him obtain the evidence, such as medical 
records, necessary to support his claim, if he gave the VA 
enough information about them (specifically, the name and 
address of the providers, the time frame covered, and the 
condition for which he was treated) and signed a medical 
release so that the VA could request them from the person or 
agency that had them.  In light of the above, and in view of 
the fact that there is no indication that there is any 
existing, potentially relevant evidence to obtain, the Board 
also finds that the statutory and regulatory requirement that 
the VA notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA is not at issue in this case.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159).  Thus, the Board finds that VA's duty to notify has 
been met.

The Board also finds that all necessary development has been 
accomplished.  The veteran has testified at a hearing on 
appeal.  The RO has undertaken efforts to assist him by 
obtaining evidence necessary to substantiate his claim.  In 
his March 2001 Substantive Appeal, the veteran stated that he 
received all his medical treatment at a VA medical facility, 
and the RO has obtained all available records from that 
facility.  Furthermore, the veteran has undergone VA 
examination in connection with his claim.  Neither the 
veteran nor his representative has identified, and the claims 
file does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.

Under the circumstances, the Board finds that, at this 
juncture, adjudication of the claim for special monthly 
pension based on the need for regular aid and attendance or 
at the housebound rate on the merits, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Background

By rating action of September 2000, the RO granted a 
permanent and total disability rating for pension purposes 
from July 2000 based on the following disabilities: 
spondylolisthesis of L5-S1 and stenosis at L4-5, evaluated as 
60 percent disabling; chronic shortness of breath, evaluated 
as 30 percent disabling; hypertension, evaluated as 10 
percent disabling; a duodenal ulcer, evaluated as 10 percent 
disabling; and a psychiatric disorder, evaluated as 10 
percent disabling.  The combined disability rating is 80 
percent.  As noted in the Introduction, above, that rating 
action, as well as the subsequent rating action of December 
2000, denied special monthly pension based on the need for 
regular aid and attendance or housebound status.

Of record are numerous VA outpatient records showing regular 
treatment and evaluation of the veteran for various 
complaints and disorders from August 1998 to October 2001.

August 1998 X-rays of the lumbar spine revealed a Grade I 
spondylolisthesis of L-5 on S-1.  November 1998 magnetic 
resonance imaging of the lumbar spine revealed mild 
degenerative stenosis at the L3-4 and L4-5 levels.   

On January 2000 psychiatric evaluation, the veteran was noted 
to be walking with a cane.  He was alert, clear, and 
coherent, but dysphoric.  A Global Assessment of Functioning 
(GAF) score of 60 was assigned.  On early July outpatient 
clinical evaluation, it was indicated that the veteran wore 
eyeglasses and had a slight vision impairment.  He did not 
have chronic obstructive pulmonary disease, and an inhaler 
had not been prescribed.  On examination, the lungs were 
clear.  A blood pressure reading of 141/77 was recorded.  The 
abdomen was soft, without mass, guarding, or tenderness.  The 
lumbosacral spine was not tender, and straight leg raising 
was normal.  When seen in the kinesiotherapy clinic in mid-
July, the veteran was noted to be ambulating with a single 
forearm crutch which he received approximately      2 years 
ago.  He stated that he needed a wheelchair for long-distance 
mobility outside the home.  A standard wheelchair with an 
elevating leg rest was ordered for him.  No further adaptive 
equipment needs were identified.  On evaluation in the 
orthopedic clinic in late July, the veteran complained that 
his left leg felt weaker than the right and had caused him to 
fall on occasion.  He complained of pain after walking over a 
block, which was relieved by sitting, and stated that he had 
trouble going grocery shopping.  He stated that he could not 
sit or stand for prolonged periods.  On examination, the 
veteran had a shuffling gait.  He was able to do a squat.

On examination in the pain clinic in August 2000, the veteran 
walked with a cane, without which his gait was grossly 
antalgic.  On examination in the physical therapy clinic a 
few days later, the veteran was noted to have been prescribed 
a wheelchair  3 weeks ago, but that he had currently walked 
in to the clinic from the parking lot using a single 
loftstrand crutch on the right.  Evaluation of his functional 
status indicated that he had modified independence.  

On December 2000 VA examination for housebound status or the 
permanent need for regular aid and attendance, the veteran 
complained of limited mobility.  On examination, the veteran 
was noted to be able to bathe, dress, and groom 
independently.  He complained of chronic pain while 
performing activities, and could only perform tasks for short 
periods of time.  The examiner noted lower back pain 
radiating down the left leg, which pain was worsened by 
changing positions such as getting up out of bed or out of a 
chair.  The veteran's symptoms included tingling/burning of 
the feet and legs, and the examiner noted that he had 
degenerative stenosis at L3-4 and spondylolisthesis of L-5 on 
S-1, with secondary lumbar radiculitis along with chronic low 
back pain.  The veteran was also noted to be alert and 
oriented, able to communicate and express his needs, and able 
to travel beyond the immediate premises for short distances.  
He was assessed to be able to walk for a half-block without 
the assistance of another person, and forearm crutches and a 
wheelchair were required for locomotion.  The veteran was 
noted to be at risk for falling.  The diagnoses were 
hypertension, allergic rhinitis, and lumbago/lumbar stenosis.

On VA outpatient examination of July 2001, a blood pressure 
reading of 132/58 was recorded.  The lumbosacral spine was 
tender.  Gait was antalgic with cane and crutch assistance.  
The assessments were left lumbar radiculitis, improved with 
previous injections and medication regimen; lumbar facet 
joint syndrome; and myofascial low back pain.  On 
occupational therapy assessment a few days later, the veteran 
was noted to be independent in activities of daily living.  
He lived with family/caregivers.  Regarding his current 
functional status and mobility, he was noted to require an 
assistive device and wheelchair, and he could transfer with 
assistance.  Regarding self-care activities, he was not able 
to reach his feet from the sitting position.  He could reach 
behind his back, and did not need help with upper or lower 
body dressing.  He was able to reach his head and neck and to 
manage clothing fasteners.  He was able to reach from hand to 
mouth and to hold utensils, and did not need help with 
feeding.  There were no upper extremity tremors or 
contractures, and he had at least 20 pounds of grip strength.  
His self-care activities were not limited by shortness of 
breath.         

On early August 2001 outpatient evaluation, the veteran 
denied shortness of breath.  On examination, a blood pressure 
reading of 116/58 was recorded.  There was tenderness of the 
lumbosacral spine.  Gait was antalgic with a cane.  In late 
August, the veteran arrived (ambulatory) for outpatient 
evaluation of complaints of a neck rash.  A blood pressure 
reading of 122/64 was recorded.  When seen for complaints of 
low back pain in September, the lumbosacral spine was tender 
on examination.  A blood pressure reading of 116/58 was 
recorded.  Gait was antalgic with cane assistance, and a 
wheelchair was presented.  On outpatient psychiatric 
evaluation in October, the veteran was noted to have an 
anxiety state.  His GAF score was noted to be 60.  He stated 
that he walked with a cane due to muscle and joint pains.  On 
examination, he was alert, clear, and coherent, and affect 
was mostly appropriate.

During the October 2001 hearing on appeal, the veteran 
testified that he lived with a girlfriend who helped him with 
his care, such as washing his clothes, cooking, assisting him 
with bathing, and keeping him focused on what he had to do.  
He testified that, although he needed a cane and wheelchair 
for assistance at times, he did not depend on them all the 
time.  He estimated that he could walk about a block or more 
without using a wheelchair. 

II.  Analysis

Under the applicable criteria, increased pension is payable 
to a veteran by reason of need for aid and attendance or by 
reason of being housebound.  38 U.S.C.A. § 1521; 38 C.F.R. 
§ 3.351(a)(1).  The need for aid and attendance means 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person.  38 C.F.R. 
§ 3.351(b).  The veteran will be considered in need of 
regular aid and attendance if he (1) is blind or so nearly 
blind as to have corrected visual acuity of 5/200, or less, 
in both eyes, or concentric contraction of the visual field 
to 5 degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1502; 38 C.F.R. 
§ 3.351(c).

The following will be accorded consideration in determining 
the need for regular aid and attendance (38 C.F.R. 
§ 3.351(c)(3)) inability of a claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable, 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of a claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph, "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that the 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that his condition 
is such as would require him to be in bed.  They must be 
based on the actual requirement of personal assistance from 
others.  38 C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the United States 
Court of Veterans Appeals (the United States Court of Appeals 
for Veterans Claims since March 1, 1999) held that it was 
mandatory for the VA to consider the enumerated factors under 
38 C.F.R. § 3.352(a); that eligibility required at least 1 of 
the enumerated factors to be present; and that, because the 
regulation provides that the "particular personal function" 
which the veteran is unable to perform should be considered 
in connection with his condition as a whole, the "particular 
personal function" must be one of the enumerated factors. 

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular aid and attendance shall be as prescribed in 
38 U.S.C.A. § 1521(e) if, in addition to having a single 
permanent disability rated 100 percent disabling under the 
Schedule for Rating Disabilities (not including ratings based 
upon unemployability under 38 C.F.R. § 4.17) the veteran: (1) 
has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is "permanently housebound" by reason of disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 C.F.R. § 3.351(d).

The veteran contends that he is entitled to special monthly 
pension based on the need for regular aid and attendance or 
housebound status because he uses a cane at all times, and 
has a very bad left leg which might give-way at any time.  He 
asserts that the VA has issued him a wheelchair due to 
problems walking.  He states that he can no longer drive, and 
uses crutches and/or a wheelchair to ambulate.  He asserts 
that he is confined to his home, and only gets out when he 
has to go to the doctor or to the VA office for assistance.  
He states that he uses 2 canes to walk for short distances, 
and must use a wheelchair for long distances.  Additional 
contentions noted at the October 2001 hearing on appeal have 
been mentioned above.

After considering the evidence of record in light of the 
pertinent legal authority, the Board finds that the criteria 
for special monthly pension based on the need for regular aid 
and attendance or housebound status are not met.  

First, the evidence does not show that any disability 
affecting the veteran renders him so helpless that he 
requires the regular aid and attendance of another person; 
although he receives the assistance of a girlfriend who helps 
him with his care, he is not so helpless as to require the 
regular aid and attendance of another person.  Although he 
wears eyeglasses, he is not blind or nearly blind; July 2000 
VA medical records indicate that he has only a slight visual 
impairment.  Nor does the record indicate that the veteran is 
a patient in a nursing home; rather, at the October 2001 
hearing on appeal he testified that he lived with his 
girlfriend.  The December 2000 VA examination report and July 
2001 occupational therapy assessment indicate that he can 
feed, clothe, and clean himself, and can attend to the needs 
of nature unassisted.  July 2000 examination findings 
pertaining to the abdomen noted no disabling manifestations 
of duodenal ulcer disease.  The July 2001 VA assessment noted 
that the veteran's self-care activities were not limited by 
shortness of breath, and in August 2001 he denied shortness 
of breath.  Psychiatric evaluations in January 2000 and 
October 2001 consistently assigned GAF scores of 60; 
according to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), GAF scores between 51 and 60 indicate 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  However, the 
Board notes that the veteran's affect was mostly appropriate 
on the most recent outpatient psychiatric evaluation in 
October 2001.  While he reports, and the record confirms, low 
back pain with resultant limited mobility, there is no 
evidence that this prevents him from protecting himself from 
the hazards or dangers incident to his daily environment.  In 
December 2000, he was assessed to be able to walk for a half-
block without the assistance of another person, and in 
October 2001 he testified that he was able to walk for a 
block or more without a wheelchair.  There is no evidence of 
an inability to perform most of the functions associated with 
daily living.  He is not bedridden.

Second, with respect to the question of entitlement to 
special monthly pension based on housebound status, the Board 
initially observes that this benefit is available contingent 
upon a showing that a disability is ratable at 100 percent.  
In this case, the veteran does not have a single disability 
that is so rated, and he thus lacks the basic requirement for 
entitlement.  Moreover, the December 2000 VA evaluation and 
his October 2001 hearing testimony indicate that he is 
capable of leaving the premises of his home; clearly, then, 
he is not housebound in fact.  Since the prerequisites for 
housebound benefits have not been met, an award of special 
monthly pension based on housebound status is not warranted. 

For all the foregoing reasons, the claim for special monthly 
pension based on the need for the regular aid and attendance 
of another person or housebound status must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Special monthly pension based on the need for the regular aid 
and attendance of another person or housebound status is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

